Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00757-CV

                                      Michael TATSCH,
                                          Appellant

                                               v.

                                  CHRYSLER GROUP, LLC
                        and Infinity County Mutual Insurance Company,
                                           Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED in part and REVERSED and REMANDED in part. Specifically, the trial court’s no
evidence summary judgment in favor of appellee Chrysler Group, LLC with regard to appellant
Michael Tatsch’s implied warranty claim is AFFIRMED. The trial court’s no evidence summary
judgment in favor of appellee Chrysler Group, LLC as to appellant Michael Tatsch’s express
warranty claim is REVERSED and the claim is REMANDED to the trial court for further
proceedings consistent with this court’s opinion.

       The trial court’s traditional summary judgment in favor of appellee Infinity County Mutual
Insurance Company is REVERSED because it did not address appellant Michael Tatsch’s claims
against appellee Infinity County Mutual Insurance Company. The trial court’s no evidence
summary judgment in favor of appellee Infinity County Mutual Insurance Company with regard
to appellant Michael Tatsch’s claims based on sections 541.060(a)(2), (3), and (8) of the Texas
Insurance Code is AFFIRMED. The trial court’s no evidence summary judgment in favor of
appellee Infinity County Mutual Insurance Company with regard to appellant Michael Tatsch’s
claim based on section 541.060(a)(7) of the Texas Insurance Code is REVERSED and that claim
is REMANDED to the trial court for further proceedings consistent with this court’s opinion.
                                                                    04-13-00757-CV


We order that each party bear its own costs of appeal.

SIGNED December 3, 2014.


                                         _____________________________
                                         Marialyn Barnard, Justice




                                       -2-